Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a computer-implemented method to carry out a blackjack duel in a blackjack duel system, the method comprising: receiving a logon request from a player and accessing a stored profile of the player to load player information; displaying a game lobby to the logged-on player from which the player selects from multiple game tiers to play in the duel against an opponent; receiving a game tier selection from the player, which establishes an entry fee that is deducted from the player's stored profile and a winnings amount that the player will receive if the player wins the duel; searching for the opponent from a plurality of other logged in players that have selected the same game tier as the player and selecting one other logged in player to be the opponent of the player in the duel; while there are more rounds of gameplay to be played in the duel, executing a round of gameplay for the duel with the player, which includes dealing a first quantity of exposed cards, dealing cards to a virtual dealer, dealing cards to the player, receiving wagers from the player, and receiving hit and stand decisions from the player; updating a score for the player after each round that increases when the player wins the round compared to the virtual dealer and decreases when the player loses the round compared to the virtual dealer; , classified in g07f17/3279.
II. Claim 20, drawn to a computer-readable storage medium comprising instructions for controlling a computer system to deal the same cards to a player and an opponent in a blackjack duel where the player and the opponent play at different times, wherein the instructions, upon execution, cause a processor to perform actions comprising: determining whether the player is first to play a current round of the duel; if the player is first, selecting cards to deal in the current round of the duel; and HexiGames AB-22-6/18/2021DOCKET NO: HEXIGAMES003PATENT APPLICATION logging the cards dealt in the current round of the duel to a storage device; if the player is not first, loading from the storage device the cards logged when the opponent played the current round of the duel; presenting the cards for the current round of the duel to the player; receiving a wager for the current round from the player; and receiving an action from the player that indicates whether more cards will be dealt to the player, classified in g07f17/3244.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715